    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Jared Goyette,                                   Court File No. _______________
on behalf of himself and other
similarly situated individuals,

               Plaintiff,
       v.

City of Minneapolis; Minneapolis
Chief of Police Medaria Arradondo in
his individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and
official capacity; Minnesota State
Patrol Colonel Matthew Langer, in his
individual and official capacity; and
John Does 1-2, in their individual and
official capacities.

               Defendants.


        DECLARATION OF ISABELLA SALOMÃO NASCIMENTO


      My name is Isabella Salomão Nascimento. I declare under penalty of

perjury under the laws of the United States of America that the following is true

and correct:

      1.       I am one of the staff attorneys for the ACLU-MN.
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 2 of 23




      2.     I collected all of the images and videos referenced herein from the

public Twitter pages of the individuals—journalists and photographers—named

below.

      3.     Jared Goyette is a freelance journalist, covering the protests in honor

of George Floyd for the Washington Post. He has been reporting his experiences

as press during the protests on Twitter.

             a.    On May 27, 2020, at 6:27 p.m., Mr. Goyette posted an image of

                   a man’s face, with bruising and bleeding to the bridge of his

                   nose and under one of his eyes, a bandage hanging off his

                   cheek, and his eyebrows and nose covered in a white liquid.

                   The image is captioned, “I got hit in the eye and then tear

                   gassed.” See Exhibit 1.

             b.    On May 27, 2020, Mr. Goyette tweeted a series of tweets

                   documenting his injuries. He tweeted, “I am OK, home, icing

                   my eye. It’s swollen. It hit my nose first which helped[.] I

                   wasn’t trying to put myself at risk. I wanted to document what

                   was happening to the young man who seemed critically injured,

                   and the people who were trying to keep him alive. Then I got

                   hit.” See Exhibit 2.




                                           2
CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 3 of 23




       c.   He continued, “People rushed to help me and bandage my eye

            and face. I started to realize I wasn’t seriously injured, and they

            helped me up when a cloud of tear gas came our way and

            everyone ran.” See Exhibit 2.

       d.   He continued, “I was leaning against a building trying to gather

            myself when folks started smashing windows. Important

            context: That seemed to happen as the situation escalated, the

            crowd’s anger rose as rubber bullets + canisters hit. It didn’t

            happen randomly or in isolation.” See Exhibit 2.

       e.   On May 28, 2020, at 10:59 a.m., Mr. Goyette posted an image

            of a man’s face with injuries to the bridge of his nose and a

            swollen and bruised black eye, captioned, “I want to be

            reporting. Instead I am getting my eye looked at. Here is me

            and my patient daughter. She wants me to get an eye patch so I

            look like a pirate.” See Exhibit 3.

       f.   On May 29, 2020, at 5:19 p.m., Mr. Goyette responded to a

            tweet from Maggie Koerth, writing, “.@eyedrbauer88 told me

            it that based on his experience, the injury [Mr. Goyette

            suffered] was the equivalent of getting a direct hit with a fast

            ball, with bruising in front of the eye, inside it and behind it.



                                   3
CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 4 of 23




            There were a lot of tax payer purchased projectiles wizzing by

            people’s heads that day.” See Exhibit 4.

       g.   On May 30, 2020, at 11:56 p.m., Mr. Goyette posted a video of

            an individual repeatedly yelling “Press!”, captioned, “Earlier:

            when the police pointed their guns at me I got nervous, and

            frankly I could have kept a better tone. It’s hard for everyone

            out here.” See Exhibit 5.

       h.   On May 31, 2020, at 12:14 p.m., Mr. Goyette posted a video of

            a man recounting his experience when the police shot his car.

            The video is captioned, “This is @RyanFaircloth, a reporter

            with the @StarTribune. He says he was trying to get home

            when police shot out his window. He is bleeding but seems

            ok.” See Exhibit 6.

       i.   On May 31, 2020, at 12:17 a.m., Mr. Goyette posted an image

            of a car with the front passenger side window shattered,

            captioned, “This is what happened to @RyanFaircloth’s

            [reporter of the StarTribune] car. He says police shot out his

            window. He was hurt. Neighbors helped him out of the car.”

            See Exhibit 7.




                                  4
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 5 of 23




      4.    Linda Tirado is an author and freelance photographer. She attended

and documented her experience as press during the George Floyd protests on

Twitter.

            a.    At 1:32 a.m., on May 30, 2020, Ms. Tirado posted two images

                  on Twitter. The first was of her face, showing a black eye

                  swollen shut, with a bandage draped across the side of the eye;

                  the second is of a backpack with green residue on it. She

                  captioned the images, “Hey folks, took a tracer found [sic] to

                  the face (I think, given my backpack) and am headed into

                  surgery to see if we can save my left eye.” See Exhibit 8.

            b.    On May 30, 2020, at 12:30 p.m., Ms. Tirado tweeted, “an

                  update: I am permanently blind in my left eye, and the docs

                  absolutely refuse to let me go back to work for they say six

                  weeks. I’m definitely not allowed to be near smoke or gas.”

                  See Exhibit 9.

            c.    On May 30, 2020, at 12:41 p.m., Ms .Tirado tweeted, “[W]hat

                  we think happened is I took a rubber bullet to the face. It

                  exploded my eyeball, which has now been patched together but

                  who knows if it’ll need more surgery. My vision is gone no




                                        5
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 6 of 23




                   matter what it winds up looking like scar wise[.]” See Exhibit

                   10.

            d.     On May 30, 2020, at 4:51 p.m., Ms. Tirado tweeted, “Okay

                   because people are awful and we can’t even take a day off it

                   comes to my attention that some folks are using my injury to

                   argue that people should stop protesting[.] Fuck that, stay in

                   the streets double for me, cause I can’t. It was police who shot

                   me, not protesters.” See Exhibit 11.

            e.     At 12:39 p.m. on May 31, 2020, Ms. Tirado tweeted, “Welp,

                   I’ll need at least one more major surgery but the doctors are

                   pleased so far so that’s good[.] I guess we’re gonna find out

                   how much it costs to go blind in America[.]” See Exhibit 12.

      5.    Molly Hennessy-Fiske is a staff writer for the Los Angeles Times.

She has been reporting her experiences during the protests in Minneapolis in honor

of George Floyd on Twitter.

            a.     At 8:56 p.m., on May 30, 2020, Ms. Hennessy-Fiske posted a

                   video detailing her encounter with Minnesota State Patrol,

                   captioning the video, “Minnesota State Patrol just fired tear gas

                   at reporters and photographers at point blank range.” See

                   Exhibit 13.



                                         6
CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 7 of 23




       b.   On May 31, 2020, at 12:12 a.m., Ms. Hennessy-Fiske posted an

            image of an individual’s leg, wearing jeans, with residue on the

            pant leg. She captioned the image, “I got hit with a rubber

            bullet I think, maybe two.” See Exhibit 14.

       c.   At 12:19 a.m., on May 31, 2020, Ms. Hennessy-Fiske posted an

            image of the back of an individual’s bare leg, with multiple

            visible bruises and welts, captioned, “That’s the PG version of

            my leg courtesy of @MnDPS_MSP [Minnesota State Patrol][.]

            [S]till going to report tonight and tomorrow[.]” See Exhibit 15.

       d.   On May 31, 2020, at 1:25 a.m., Ms. Hennessy-Fiske posted a

            link to a news article in the Los Angeles Times, captioning the

            post, “Here’s the story of how @Carolyn_Cole and I were fired

            on by @MnDPS_MSP #Minneapolis Times reporter recounts

            being hit with tear gas and rubber bullets by Minnesota

            police[.]” See Exhibit 16.

       e.   On May 31, 2020, at 3:39 p.m., Ms. Hennessy-Fiske posted two

            images. The first is of a projectile, labeled “SKAT-SHELL CS

            40 MM Multiple Projectile”; the second is of an orange-tipped

            projectile. The images are captioned, “1/ Quick update thread:

            Revisited the scene outside #Minneapolis police Fifth Precinct



                                  7
CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 8 of 23




            today to see where Minnesota State Patrol fires at us with tear

            gas, rubber bullets and pepper spray. These were recovered by

            @brianstelter crew at the scene[.]” See Exhibit 17.

       f.   At 3:41 p.m., on May 31, 2020, Ms. Hennessy-Fiske continued

            her “update thread,” posting, “2/Here’s where things started

            @MinneapolisPD emerged from behind fence, then retreated

            and a larger group of @MnDPS_DPS emerged in riot gear[.]”

            See Exhibit 18.

       g.   At 3:46 p.m., on May 31, 2020, Ms. Hennessy-Fiske continued

            her “update thread,” posting, “3/We reporters and photogs tried

            to shield ourselves in this alcove.” See Exhibit 19.

       h.   Ms. Hennessy-Fiske continued her “update thread,” posting two

            images of a concrete wall, captioned, “4/The alcove[.]” See

            Exhibit 19.

       i.   At 3:50 p.m., on May 31, 2020, Ms. Hennessy-Fiske continued

            her “update thread,” posting, “7/We ran up the street to the left.

            You can hear me in the video shouting ‘We’re reporters!’ And

            ‘Where do we go?’ Police didn’t respond except to pursue us

            and continue firing.” See Exhibit 20.




                                  8
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 9 of 23




              j.    At 3:51 p.m., on May 31, 2020, Ms. Hennessy-Fiske continued

                    her “update thread,” posting an image of a short cement wall

                    with a black gate to its left, captioned, “8/Once we were stuck

                    against this wall, we had to scale it and run to a nearby senior

                    apartment complex.” See Exhibit 21.

              k.    At 3:52 p.m., on May 31, 2020, Ms. Hennessy-Fiske continued

                    her “update thread,” posting an image of a building entry

                    vestibule, captioned, “9/ The video I posted initially sharing

                    what happened was filmed as I tried to avoid police in this

                    vestibule.” See Exhibit 22.

              l.    At 11:30 p.m. on May 31, 2020, Ms. Hennessy-Fiske posted a

                    link to a Los Angeles Times story, with the thumbnail image of

                    a person sitting up against the corner of a brick wall, mouth

                    agape, goggles on top of the head, and red-faced, captioning the

                    link, “This story includes a photo of @Carolyn_Cole after she

                    was pepper sprayed by @MnDPS_MSP.” See Exhibit 23.

      6.      Carolyn Cole is a Los Angeles Times staff photographer. She has

attended and documented her experience as press during the George Floyd protests

on Twitter.




                                          9
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 10 of 23




            a.    On May 31, 2020, at 4:17 p.m., Ms. Cole posted an image of

                  her face, with red eyes, with one eye closed and the other only

                  partially open. She captioned the image, “Unable to cover

                  #Minneapolis story after @latimes @mollyhf [Molly

                  Hennessy-Fiske, reporter for the Los Angeles Times] & I +

                  other #journalists attacked by #MinnesotaStatePolice[.]

                  @GovTimWalz [Minnesota Governor Tim Walz] apologizes

                  during press conference.” See Exhibit 24.

      7.    Ryan Faircloth reports for the StarTribune. He has been reporting his

experiences during the protests in Minneapolis in honor of George Floyd on

Twitter.

            a.    On May 30, 2020, at 11:46 p.m., Mr. Faircloth responded to his

                  colleague Chao Xiong’s tweet, stating, “My colleague,

                  @ChaoStrib [Chao Xiong], and I were driving near Lake Street

                  and mistakenly turned down a street that was blocked off at the

                  end. Before we had a chance to reverse, the Guard/State Patrol

                  fired #rubber bullets at our car without warning.” See Exhibit

                  25.




                                       10
CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 11 of 23




       b.    At 12:15 p.m., on May 31, 2020, Mr. Faircloth tweeted, “It isn’t

             horrible but I am shook up. The window completely shattered

             and smoke filled the car.” See Exhibit 26.

       c.    In response to that tweet, Mr. Faircloth posted two images. The

             first is of an individual’s face, with blood coming down the side

             of his face, from near his eye and eyebrow; the second is of the

             same individual’s arm with blood running down the forearm.

             Mr. Faircloth recounts the incident in a video posted to his

             Twitter feed. See Exhibit 26.



       d.    At 12:37 p.m., on May 31, 2020, Mr. Faircloth posted two

             images. The first is from the exterior of a car, looking into the

             car from the front passenger side window, but the window is

             missing and shards of the glass from the window appear at the

             base of the window frame of the door; the second is of shards of

             glass on the passenger side seat in the car. The images are

             captioned, “Photos of car. Glass exploded inward.” See

             Exhibit 27.

       e.    On May 31, 2020, at 1:18 a.m., Mr. Faircloth tweeted, “Just

             deleted tweet about my car being hit with ‘live rounds.’ Don’t



                                   11
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 12 of 23




                    want folks using it to push misinfo. Brain was foggy as I

                    tweeted, meant to say it was a marker round. Regardless, the

                    window completely shattered inward. Left me with cut on left

                    brow and cuts on arm.” See Exhibit 28.

            f.      At 5:05 p.m., on May 31, 2020, Mr. Faircloth tweeted, “To

                    clarify for some folks: My car was fired at on two separate

                    occasions last night. The first instance, mentioned below

                    [referencing his tweet

                    from 11:46 p.m. on May 30, 2020], happened right before I

                    dropped @ChaoStrib off at his car. The second while I was

                    driving alone, when the window shattered and shards of glass

                    cut me.” See Exhibit 29.

      8.    Andrew “Andy” Mannix reports for the StarTribune. He has been

reporting his experiences during the protests in Minneapolis in honor of George

Floyd on Twitter.

            a.      On May 26, 2020, at 7:55 p.m., Mr. Mannix posted an image of

                    a white vehicle with green residue on it on Twitter, captioned

                    “Police shooting marking rounds. This one missed me by about

                    a foot.” See Exhibit 30.




                                         12
CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 13 of 23




       b.    At 8:00 p.m. on May 26, 2020, Mr. Mannix posted an image of

             a blue-tipped rubber bullet, writing “I Was just shot with this in

             the thigh.” See Exhibit 31.

       c.    At 9:29 p.m. on May 26, 2020, Mr. Mannix tweeted that his

             “car is like three miles away. . . . It’s raining hard and the welt

             from the rubber bullet is killing my thigh . . . .” See Exhibit 32.

       d.    At 11:18 p.m., on May 26, 2020, Mr. Mannix posted an image

             of a blue-tipped rubber bullet, explaining its characteristics as a

             “Plastic base, squishy end.” See Exhibit 33.

       e.    At 11:32 p.m., on May 26, 2020, Mr. Mannix posted an image

             of his inner thigh, exhibiting a welt with a red inner circle and

             blue and purple bruising beginning to form around it. He

             captioned the image, “Here’s the damage. Sorry to make you

             look at my pale thigh.” See Exhibit 34.

       f.    At 4:25 p.m., on May 27, 2020, Mr .Mannix posted another

             image of his inner thigh, showing the progress of the welt. He

             captioned the image, “Here’s my leg today. This is from a non-

             lethal projectile, fired by Minneapolis police while I covered

             protests of #GeorgeFloyd last night. Stay safe folks[.]” See

             Exhibit 35



                                   13
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 14 of 23




            g.    On May 31, 2020, at 1:16 a.m., Mr. Mannix tweeted that the

                  “cops seem to care zero about press exemption from curfew,”

                  referring to Governor Tim Walz’s curfew imposed over the

                  cities of Minneapolis and St. Paul from 8:00 p.m. to 6:00 a.m.,

                  but with a carve out for press/media to remain out during

                  curfew hours. See Exhibit 36.

      9.    Chao Xiong reports for the StarTribune. He has been reporting his

experiences during the protests in Minneapolis in honor of George Floyd on

Twitter.

            a.    On May 31, 2020, at 12:06 p.m., Mr. Xiong tweeted, “I’m with

                  @ByLizSawyer [Liz Sawyer, newspaper woman for the

                  StarTribune] and 2 Kurdish journalists and 1 Japanese

                  journalist near 5th precinct. Cops told us to go home. When

                  we said we were press on said ‘Your cards are bullshit’

                  #GeorgeFloyd[.]” See Exhibit 37.

            b.    In response to this post, Mara Klecker, another StarTribune

                  reporter, replied on May 31, 2020, at 12:25 p.m. saying, “St.

                  Paul Police also told media to go home tonight. I showed my

                  press badge and was told ‘doesn’t matter’[.]” See Exhibit 38.




                                       14
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 15 of 23




      10.     Anthony Soufflé is a staff photographer for the StarTribune. He has

attended and documented his experience as press during the George Floyd protests

on Twitter.

              a.    On May 30, 2020, at 11:13 a.m., Mr. Soufflé tweeted, “We’ve

                    had several photographers threatened and assaulted covering

                    the protests and riots here in Minneapolis. It’s been increasing

                    every day. I covered Ferguson after Mike Brown was killed

                    and this is exponentially more violent and chaotic.” See Exhibit

                    39.

              b.    On May 31, 2020, at 2:00 a.m., Mr. Soufflé tweeted, “I’m livid

                    at the complete and utter disregard by law enforcement tonight

                    in Minneapolis of the exempt status of press covering the

                    protests here. @GovTimWalz [Governor Tim Walz],

                    @MayorFrey [Minneapolis Mayor Jacob Frey], @MayorCarter

                    [St. Paul Mayor Melvin Carter] all exempted press and yet

                    police arrested, fired projectiles at, and pepper sprayed

                    journalists.” See Exhibit 40.

              c.    On May 31, 2020, at 10:57 a.m., Mr. Soufflé posted two

                    images. The first is of a man crouched on the ground, clutching

                    his chest, with another individual behind him, holding his



                                          15
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 16 of 23




                  shoulder; the second is an image of the same man on the

                  ground, with a woman in a pink backpack pouring the contents

                  of a plastic water bottle on his face. The images are captioned,

                  “One of these groups came to my and several other journalists

                  aid when we were tear gassed yesterday. I’m incredibly

                  thankful for them.” See Exhibit 41.

            d.    In response to another journalists photo of her facial injuries, on

                  May 31, 2020, at 6:49 p.m., Mr. Soufflé tweeted, “This is

                  completely insane. I was with Carolyn last night when we got

                  tear gassed. She’s easily one of the most experienced and

                  professional people in the business having covered hotspots all

                  over the world. Absolutely appalling.” See Exhibit 42.

      11.   Chris Serres reports for the StarTribune. He has been reporting his

experiences during the protests in Minneapolis in honor of George Floyd on

Twitter.

            a.    On May 30, 2020, at 9:08 p.m., Mr. Serres posted an image of

                  collapsed traffic and construction signs, with a man in a black

                  sweatshirt in the frame, and captioned it, “Standoff near Lake

                  and Nicollet. Protestors pile signs as makeshift barricades. Just

                  hit by rubber bullet.” See Exhibit 43.



                                        16
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 17 of 23




            b.     On May 31, 2020, at 9:18 a.m., Mr. Serres posted an image of

                   protestors running away from a line of law enforcement

                   officials, with the caption, “Regarding police behavior last

                   night, I was twice ordered at gunpoint by Minneapolis police to

                   hit the ground, warned that if I moved ‘an inch’ I’d be shot.

                   This after being teargassed and hit in the groin area by rubber

                   bullet. Waiving Star Tribune press badge made no difference.”

                   See Exhibit 44.

      12.   Torey Van Oot reports for the StarTribune. She has been reporting

her experiences during the protests in Minneapolis in honor of George Floyd on

Twitter.

            a.     On May 30, 2020, Ms. Van Oot posted a video recording a

                   television report of a WCCO videographer being arrested after

                   identifying himself as press. The image is captioned, “Here’s

                   my video of @WCCO videographer being arrested here in

                   Minneapolis tonight, after IDing himself. He is yelling for his

                   producer.” See Exhibit 45.

      13.   Guy Still is the assignment manager for WCCO. He reports on the

experience of one of his staff member’s arrest during the protests in Minneapolis in

honor of George Floyd on Twitter.



                                        17
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 18 of 23




            a.      On May 30, 2020, Mr. Still tweeted, “The @MnDPS_MSP has

                    arrested @wcco photojournalist Tom Aviles, who clearly

                    identified himself a day after arresting a @CNN crew live on

                    the air. @wccophotogs[.]” See Exhibit 46.

            b.      In response to his own tweet, he posted a video on May 30,

                    2020, captioned “After more than two hours in custody he has

                    been released, despite numerous earlier assurancese from

                    authorities he was already out. Here is the video of Tom

                    [Aviles] being hit by a non-lethal round.” See Exhibit 46.

      14.   Max Nesterak reports for the Minnesota Reformer. He has been

reporting his experiences during the protests in Minneapolis in honor of George

Floyd on Twitter.

            a.      On May 27, 2020, at 11:32 p.m., Mr. Nesterak posted two

                    images. The first is of a street with a car, behind which is a

                    large fire; the second is a “selfie” of a man in a black jacket,

                    covered in white powder. He captioned the images, “And I got

                    hit in the chest by a rubber bullet from police. Covered me in

                    dust that’s been making me cough for a half hour. I’m home

                    now.” See Exhibit 47.




                                          18
   CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 19 of 23




            b.    At 11:34 p.m., on May 27, 2020, Mr. Nesterak posted two

                  images. The first is of a filled target shopping cart; the second

                  is a blurry image. He captioned the images, “This is the photo I

                  took right before and then during getting hit.” See Exhibit 48.

      15.   Michael Anthony Adams is a correspondent and producer for VICE

News. He has been reporting his experiences during the protests in Minneapolis in

honor of George Floyd on Twitter.

            a.    On May 30, 2020, at 10:46 p.m., Mr. Adams posted a video of

                  law enforcement in tactical gear, with one focusing a light at the

                  camera. The image is captioned, “Police had weapons trained

                  on a group of us. We held up our press passes. One kept his

                  rifle on us while the others continued to fire foam baton

                  rounds.” See Exhibit 49.

            b.    At 11:11 p.m., on May 30, 2020, Mr. Adams posted a video of

                  an officer approaching the camera, captioned, “Police just

                  raided the gas station we were sheltering at. After shouting

                  press multiple times and raising my press card in the air, I was

                  thrown to the ground. Then another cop came up and pepper

                  sprayed me in the face while I was being held down.” See

                  Exhibit 50.



                                        19
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 20 of 23




            c.      At 4:18 p.m., on May 31, 2020, Mr. Adams posted a video of

                    the same encounter from a different angle at the gas station,

                    captioned, “DP @vargaracam was rolling when Minneapolis

                    police and state troopers stormed the gas station we were

                    spending time. Here’s the incident above [in reference to

                    another Tweet] from a different angle[.]” See Exhibit 51.

      16.   Ryan Raiche is an investigative reporter for KSTP. He has been

reporting his experiences during the protests in Minneapolis in honor of George

Floyd on Twitter.

            a.      On May 30, 2020, at 9:26 p.m., Mr. Raiche posted an image of

                    an individual’s face covered in some liquid, with eyes red and

                    watery, captioned, “Myself, photographer, and producer just

                    made it back to the car. We were with a group of media and

                    thought we were in a safe spot. We kept saying we’re media.

                    Police tear gassed and pepper sprayed the entire group.

                    Everyone ran. It was insane. It happened so fast.” See Exhibit

                    52.

            b.      At 10:02 p.m., on May 30, 2020, Mr. Raiche tweeted, “To be

                    clear, our crew is ok. Other than vomiting and skin burning.




                                         20
   CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 21 of 23




                  We are in our station vehicle, but no one is being allowed

                  through anywhere.” See Exhibit 53.

            c.    On May 31, 2020, at 4:14 a.m., Mr. Raiche posted a link to a

                  Facebook video, captioned, “My skin is still burning from the

                  pepper spray, but we made it back to the station, changed our

                  clothes, and finally re-racked the video from our encounter with

                  police. Here’s the full version, as I recounted on TV early this

                  morning.” See Exhibit 54.

      17.   Zach D. Roberts is a freelance photojournalist. He has attended and

documented his experience as press during the George Floyd protests on Twitter.

            a.    On May 29, 2020, at 7:29 p.m., Mr. Roberts posted an image of

                  a man’s face with eyes closed, red-faced, and covered in some

                  liquid, captioned, “I just got pepper sprayed and they’re

                  currently shooting rubber bullets the size of a child’s fist at the

                  crowd. #Minnapolisprotests #Minneapolis[.]” See Exhibit 55.

            b.    At 7:37 p.m., on May 29, 2020, Mr. Roberts tweeted, “I

                  couldn’t see for about a full 5 minutes that was when they were

                  shooting rubber bullets into the crowd I had several protesters

                  here shield me and then walk me to safety and then hand me

                  water.” See Exhibit 56.



                                        21
    CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 22 of 23




              c.   At 8:22 p.m., on May 29, 2020, Mr. Roberts posted an image of

                   a man’s face with red eyes, captioned “I just got tear gassed and

                   ricochet hit by a rubber bullet on my leg. These cops are

                   fucking monsters. #JusticeforGeorge #Minneapolisprotests

                   #policeriot.” See Exhibit 57.

              d.   At 12:22 p.m., on May 30, 2020, Mr. Roberts posted a video,

                   captioned “Here’s the confrontation that caused me and several

                   protestors to get hit with pepper spray in #Minneapolis. Note

                   that the police have nothing but room to back up. They were

                   not cornered. They just responded to angry yelling with

                   violence. The pepperspray [sic] continued after I ran.” See

                   Exhibit 58.

      18.     Andrew Kimmel is a television and web-content producer. He has

attended and documented his experience as press during the George Floyd protests

on Twitter.

              a.   On May 31, 2020, at 1:57 a.m., Mr. Kimmel posted a video of a

                   number of cars with their tires slashed, captioned “Minneapolis

                   Police slashed every tire on my rental car, as well as every tire

                   of every car in this parking lot.” See Exhibit 59




                                         22
   CASE 0:20-cv-01302-WMW-DTS Document 8 Filed 06/02/20 Page 23 of 23




Dated: June 2, 2020               /s/ Isabella Salomão Nascimento




                                  23
